PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Coombs, Joshua
Application No. 16/745,084
Filed: 16 Jan 2020
For: TIRE MANAGEMENT SYSTEM AND METHOD

:
:
:	DECISION ON PETITION
:
:
:

The above-identified application has been forwarded to the Office of Petitions for consideration of the petition to withdraw the holding of abandonment under 37 CFR 1.181 filed December 13, 2020.

This application was held abandoned for failure to timely submit a proper reply to the non-final Office action mailed February 28, 2020. The non-final Office action set a three-month shortened statutory period of time for reply. Notice of Abandonment was mailed November 5, 2020.

Petitioner asserts that the change of address/power of attorney submitted February 4, 2020 was not entered into the record until November 9, 2020. Consequently, the non-final Office action was mailed to the incorrect correspondence address.

Petitioner’s arguments have been carefully considered and found persuasive. As the record reflects that the non-final Office action was mailed to an outdated correspondence address, the holding of abandonment is WITHDRAWN and the Notice of Abandonment is VACATED.

In view of the evidence thereof, the petition to withdraw the holding of abandonment is hereby GRANTED.

This application is being directed to Group Art Unit 3617 for re-mailing of the no-final Office action. The time period for reply will be set in the newly mailed non-final Office action.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Petitions Attorney
Office of Petitions